Citation Nr: 0521022	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  03-25 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to a compensable evaluation for vasomotor 
rhinitis and/or allergic rhinitis, to include allergy shots.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The veteran served on active duty from June 1975 to September 
1977 and from December 1985 to March 2001.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2001 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

It is contended that a compensable rating is warranted for 
the veteran's service-connected vasomotor rhinitis and/or 
allergic rhinitis.  The veteran's representative has 
requested that a contemporaneous examination be conducted.  

On VA examination in 2001, it was not that the veteran had 
seasonal allergic rhinitis which started in 1975.  He 
complained that this condition was no longer seasonal but 
constant.  Due to allergies, he avoided grass, metal, and 
industrial dusts.  He said that a doctor had told him that he 
had some polyps.  The examiner noted that the claims file was 
not available for review at the time of this exam.  

Subsequently dated VA treatment records include a June 2003 
document.  At that time, the veteran was noted to have a long 
history of chronic rhinitis/sinusitis with multiple surgeries 
on the nasal septum and turbinates.  (Service connection has 
been granted for sinusitis that it is rated separately from 
the service-connected rhinitis.)  The nasal mucosa was red 
and boggy but no infected drainage was present.  A nasal 
spray was prescribed.  Upon follow-up visit in July 2003, it 
was reported that rhinitis had not responded to medical or 
surgical treatments.  A computerized tomography scan was 
reviewed and "looked ok."  The turbinates were still 
swollen but not infected.    

In a June 2005 informal hearing presentation, the veteran's 
representative argued that a contemporaneous examination 
should be conducted in that the veteran had not thoroughly 
been examined for his rhinitis condition in several years.  
It was pointed out that he had recently been treated for 
rhinitis symptoms and that the examiner in 2001 did not 
review the veteran's claims file which reflects a thirty year 
history of treatment for rhinitis - a fact that reflects the 
severity of the veteran's condition.  

The Board concludes that a contemporaneous examination is 
necessary in this case.  Assistance by VA includes providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2004).  When medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  

In view of the foregoing, this case is REMANDED for further 
development:  

1.  Ask the veteran to identify all VA and 
non-VA health care providers that have 
treated him for his rhinitis since 2003.  
Attempt to obtain copies of pertinent 
treatment records identified by the 
veteran, that are not currently of record.  

2.  The veteran should be scheduled for a 
VA examination in order to obtain 
information as to the severity of his 
vasomotor rhinitis and/or allergic 
rhinitis, to include allergy shots.  

The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
reviewed.  All testing deemed necessary 
should be performed.  

The examiner should state whether there are 
any polyps or nasal obstruction.  If there 
is nasal obstruction, indicate the percent 
of obstruction for each nostril, i.e., 
complete, greater than 50%, etc.  If 
possible, the examiner should distinguish 
those clinical findings that are associated 
with the service-connected rhinitis as 
opposed to any clinical findings associated 
with the separately rated sinusitis.  

The examiner must provide a comprehensive 
report, including complete rationales for 
all conclusions reached.

3.  Readjudicate the veteran's claim, with 
application of all appropriate laws, 
regulations, and case law, and 
consideration of any additional information 
obtained as a result of this remand.  If 
the decision with respect to the claims 
remains adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time 
within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



